1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   STEVEN E. RILEY,                                    Case No.: 16cv405-MMA-LL
12                                      Plaintiff,
                                                         ORDER GRANTING IN PART AND
13   v.                                                  DENYING IN PART EX PARTE
                                                         APPLICATION TO CHANGE TIME
14   S. KERNAN, et al.,
                                                         TO FILE DISPOSITIVE PRETRIAL
15                                   Defendants.         MOTIONS
16
                                                         [ECF No. 94]
17
18
19
20         On June 18, 2021, Defendants filed an Ex Parte Application asking the Court to
21   change the time to file dispositive pretrial motions, including motions for summary
22   judgment and motions addressing Daubert issues, by three months, from June 21, 2021 to
23   September 21, 2021. ECF No. 94 at 2. Plaintiff has not filed an opposition. See Docket.
24   The current Scheduling Order provides that “[a]ll dispositive pretrial motions, including
25   motions for summary judgment and motions addressing Daubert issues, must be filed by
26   June 21, 2021.” ECF No. 68. In the Declaration of Michael J. Quinn in Support of
27   Defendant’s Ex Parte Application to Change Time to File Dispositive Pretrial Motions, Mr.
28   Quinn states that he was reassigned to this case as counsel for Defendants on June 11, 2021.

                                                     1
                                                                                  16cv405-MMA-LL
1    ECF No. 94-1, ¶ 3. Mr. Quinn further states that he “intend[s] to file a dispositive motion
2    on behalf of Defendants, but need[s] additional time to, among other things, review
3    [Plaintiff Mr.] Riley’s file and related documents, and consult with Defendants and prison
4    staff that are familiar with Riley’s claims in order to obtain declarations and documents
5    from them.” Id. ¶ 4. Finally, Mr. Quinn states that he “ha[s] not attempted to contact
6    [Plaintiff Mr.] Riley for a stipulated request to extend time because he is a pro-se [sic]
7    prisoner who is not easily available by telephone.” Id. ¶ 5.
8          After considering the Ex Parte Application, the Court finds good cause to grant an
9    extension of time to file pretrial motions but for a shorter amount of time than requested.
10   Accordingly, Defendants’ Ex Parte Application is GRANTED IN PART AND DENIED
11   IN PART. Defendants’ deadline to file dispositive pretrial motions, including motions for
12   summary judgment and motions addressing Daubert issues, is hereby extended to
13   August 20, 2021. Prior to filing a pretrial motion, counsel for the moving party must obtain
14   a motion hearing date from Judge Anello’s law clerk. The period of time between the date
15   counsel requests a motion date and the hearing date may vary from one district judge to
16   another. Please plan accordingly. Failure to make a timely request for a motion date may
17   result in the motion not being heard.
18         All other requirements and deadlines shall remain as set. ECF No. 68.
19         IT IS SO ORDERED.
20   Dated: June 23, 2021
21
22
23
24
25
26
27
28

                                                  2
                                                                                  16cv405-MMA-LL
